Citation Nr: 0711522	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  98-00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the legs, evaluated as 30 percent disabling prior to January 
12, 1998.

2.  Entitlement to an increased rating for varicose veins of 
the right leg, evaluated as 20 percent disabling beginning 
January 12, 1998.

3.  Entitlement to an increased rating for varicose veins of 
the left leg, evaluated as 20 percent disabling beginning 
January 12, 1998.

4.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1997 rating decision rendered by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the case was 
subsequently transferred to the RO in St. Petersburg, 
Florida. 

In October 2003 and August 2006, the Board remanded this case 
for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate consideration.   


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's varicose veins 
of both legs more nearly approximated moderately severe than 
severe varicose veins.

2.  Beginning January 12, 1998, the veteran's varicose veins 
of each lower extremity are not manifested by stasis 
pigmentation, eczema, or ulcerations.



3.  During the period from February 23, 1996, to October 6, 
1996, the degree of severity of the veteran's asthma did not 
more nearly approximate severe than moderate.  

4.  During the period beginning October 7, 1996, the 
veteran's Forced Expiratory Volume in one second (FEV-1) was 
her FEV-1/ Forced Vital Capacity (FVC) were greater than 55 
percent of predicted value; she did not undergo intermittent 
courses of systemic corticosteroids during this period. 

5.  The veteran's service-connected disabilities are not 
sufficient by themselves to preclude her from securing or 
following substantially gainful employment consistent with 
her education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
varicose veins of the legs have not been met prior to January 
12, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7120 (1997).

2.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met during the 
period beginning January 12, 1998.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2006).

3.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left leg have not been met during the 
period beginning January 12, 1998.  38 U.S.C.A. § 1155 (West 
2002); 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7120 (2006).

4.  The criteria for a rating in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (1996); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6602 (2006).

5.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The RO and Appeals Management Center (AMC) provided the 
veteran with the notice required under the VCAA, to include 
notice that she should submit any pertinent evidence in her 
possession, by letters mailed in August 2001, April 2004 
(resent thereafter), and March 2005.  Although the veteran 
has not been provided notice of the type of evidence 
necessary to establish an effective date for the claimed 
increased rating and TDIU, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
explained below, the Board has determined that increased 
ratings are not warranted for her service-connected 
disabilities and that she is not entitled to a TDIU.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to this element of the 
claims is no more than harmless error.  Therefore, the Board 
is satisfied that there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records and 
affording the veteran appropriate examinations that assessed 
the severity of her service-connected disabilities.  Neither 
the veteran nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of her claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the RO and AMC have complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the veteran's claims in November 2006.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO and 
AMC were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.  

II.  Increased Ratings- General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The Board notes that during the course of the appeal, the 
criteria for evaluating varicose veins and asthma were 
revised effective January 12, 1998, and October 7, 1996, 
respectively.  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities.  The Board notes 
that where, as here, entitlement to compensation has already 
been established and an increase in the disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

III.  Increased Rating for Varicose Veins of the Legs

Evidence

The May 1996 VA examination report shows that the veteran 
complained of cramping and fatigue in both lower legs with 
swelling when she stood on her feet for long periods of time.  
The physical examination revealed moderately dilated veins on 
the lateral aspect and back of the right leg.  Varicosities 
were also noted on the posterior, medial and lateral aspects 
of the left leg and calf.  There was no sacculation or 
ulcerations noted.  There was also no swelling or skin 
changes consistent with chronic venous stasis changes.  The 
examiner noted a diagnosis of bilateral varicose veins, left 
worse than right.  

The April 1998 VA examination report shows that a physical 
examination revealed severe varices in both lower 
extremities.  There was no edema.  The examiner diagnosed 
severe varices in the lower extremities.  

The April 2000 VA examination report shows that the veteran 
reported that she used support pantyhose and that she had a 
TED hose stocking, but it was too thick and hard to put on 
and take off.  She complained of swelling in her legs.  The 
physical examination revealed that there was no edema present 
and that she had multiple varicose veins that were tortuous 
and dilated, located at the medial, posterior, and lateral 
areas of both legs, and at the side area also.  The veins 
measured about one-fourth inch in diameter, and were more 
prominent at the thigh area.  The examiner diagnosed varicose 
veins of both legs, moderate to severe. 

The May 2005 VA examination report shows that the veteran 
continued to complain of mild transient leg swelling which 
occurred with prolonged standing.  She indicated that she 
frequently throughout the day put her feet up on a stool, 
which relieved the swelling and allowed it to come back to 
its baseline.  She denied that she experienced any eczematoid 
changes or ulcerations.  She also denied that she experienced 
pain either at rest or activity related to the veins.  She 
had not had any surgical procedures related to her varicose 
veins.  She did wear knee-high compression stockings, which 
she indicated supported her legs and gave her some comfort.  

The physical examination revealed that she wore stockings.  
She also had superficial varicose veins in both the right and 
left lower extremities, both below the knee and above the 
knee.  They measured 10 centimeters below the kneecap, equal 
on both sides, and 7 centimeters above the kneecap, equal on 
both sides, with no unilateral leg enlargement.  There was no 
current leg edema, and her gait was normal.  The examiner 
observed that there was no eczema, ulcerations, drying or 
cracking of the skin, or stasis pigmentation.  The examiner 
diagnosed bilateral varicose veins with only intermittent 
swelling that was relieved with leg elevation and was helped 
by support stockings.  The examiner maintained that the 
veteran was able to work without any significant limitations 
related either to asthma or varicose veins.  

Legal Criteria

Under the criteria in effect prior to January 12, 1998, mild 
or asymptomatic varicose veins warrant a noncompensable 
evaluation.  A 10 percent rating is warranted for bilateral 
or unilateral varicose veins that are moderate, with 
varicosities of the superficial veins below the knee, with 
symptoms of pain or cramping on exertion.  Moderately severe 
varicose veins involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one-to-two centimeters in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation warrant a 20 percent evaluation for 
unilateral involvement or a 30 percent evaluation for 
bilateral involvement.  Severe varicose veins involving 
superficial veins above and below the knee, with involvement 
of the long saphenous vein, ranging over two centimeters in 
diameter, marked distortion and sacculation, and with edema 
and episodes of ulceration, and no involvement of the deep 
circulation, warrant a 40 percent evaluation for unilateral 
involvement or a 50 percent evaluation for bilateral 
involvement.  Pronounced varicose veins manifested by 
findings of a severe condition with secondary involvement of 
the deep circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation, warrant a 
50 percent evaluation for unilateral involvement or a 60 
percent evaluation for bilateral involvement.  Severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms will be rated as 
moderately severe.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

Under the criteria which became effective January 12, 1998, a 
10 percent rating is warranted for varicose veins manifested 
by intermittent edema of an extremity or aching and fatigue 
in a leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is warranted for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted with the following attributed to the effects of 
varicose veins:  massive board-like edema with constant pain 
at rest.  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined under 
§ 4.25, using the bilateral factor under § 4.26, if 
applicable.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2006).

Analysis

Prior to January 12, 1998

There are no clinical findings showing that the veteran's 
varicose veins include involvement of the long saphenous 
vein.  In addition, the May 1996 VA examiner reported that 
the examination revealed no swelling or evidence of 
sacculation or ulcerations.  Therefore, the Board finds that 
the veteran is not entitled to a rating in excess of 30 
percent prior to January 12, 1998.

Beginning January 12, 1998

The April 1998, April 2000, and May 2005 VA examination 
reports show that the veteran's varicose veins are not 
manifested by stasis pigmentation, eczema, or ulcerations.  
Therefore, the Board finds that the veteran is not entitled 
to a rating in excess of 20 percent for either lower 
extremity under the revised rating criteria. 

IV.  Increased Rating for Asthma

Evidence

VA treatment records dated from 1995 to 1996 show that the 
veteran was followed for asthma.  A March 1995 record shows 
that the veteran denied any recent weight loss and paroxysmal 
nocturnal dyspnea.  A September 1995 VA record dated in 
September 1995 notes that the veteran was on Albuterol.  

An April 1996 VA examination report shows that the veteran 
reported that she worked in various jobs from 1985 to 1990 
and that she had been unemployed for the last three years.  
She indicated that she currently attended college sponsored 
by the VA Vocational Rehabilitation Department, but that she 
frequently missed time at college because of her asthma.  

Another April 1996 VA examination report shows that the 
veteran complained of shortness of breath when she climbed 
staircases and that exposure to certain irritants aggravated 
her asthmatic attacks.  She also complained of a dry cough.  
She indicated that she was taking Azmacort, Atrovent, and 
Ventolin, and that she used a nebulizer machine and a 
Vancenase inhaler.  She had a history of being treated with 
Prednisone on and off in the past.  The physical examination 
showed that no rales or rhonchi were heard.  Pulmonary 
function testing revealed FVC of 80 percent of predicted 
value and FEV-1 of 77 percent of predicted value.  The FEV-1 
"percentage" was 64 percent of predicted value.  The 
examiner diagnosed bronchial asthma with slightly abnormal 
pulmonary function test.  A consultation report notes that 
the foregoing values were "before bronchodilator."  Another 
report notes that the pulmonary function testing also showed 
FEV-1/FVC of 83 percent of predicted value.    

VA treatment records also include an October 22, 1996, VA 
record that notes that the veteran had severe yet stable 
asthma.  A December 1996 record notes that the veteran 
underwent a course of Prednisone.  A January 1997 record 
notes that the veteran was using Triamcinolone.  A November 
1997 record notes that the veteran had not been on 
corticosteroids for the past two months.  

The April 1998 VA examination report shows that the veteran 
complained of shortness of breath on exertion.  She was on 
Atrovent, Serevent, and Proventil inhalers.  Pulmonary 
function testing revealed FVC of 80.4 percent of predicted 
value (pre-bronchodilator) and FEV-1 of 76.6 percent of 
predicted value (pre-bronchodilator).  The examiner diagnosed 
bronchial asthma.   

A VA prescription list from 1999 indicates that the veteran's 
prescriptions for Triamcinolone, Albuterol, and Salmeterol 
had all been suspended.  

The April 2000 VA examination report shows that the veteran 
reported that she used Asthma-corticosteriods, two puffs four 
times a day, Serevent, two puffs twice a day, an Albuterol 
inhaler, three to four puffs every four hours as the occasion 
required, and a power nebulizer with Albuterol in the 
evenings.  She indicated that she did not experience asthma 
attacks.  Rather, she experienced constant shortness of 
breath and dyspnea on exertion when she walked up and down 
the stairs. Pulmonary function testing showed FVC of 78 
percent of predicted value (pre-bronchodilator), FEV-1 of 85 
percent of predicted value (pre-bronchodilator), and FEV-
1/FVC of 83 percent of predicted value (pre-bronchodilator).  
The examiner diagnosed bronchial asthma.  

A report on VA pulmonary function testing conducted in 
November 2000 shows FVC of 78 percent of predicted value 
(pre-bronchodilator), FEV-1 of 85 percent of predicted value 
(pre-bronchodilator), and FEV-1/FVC of 83 percent of 
predicted value (pre-bronchodilator).

The May 2005 VA examination report shows that the veteran 
reported that she had had no hospitalizations or emergency 
room visits on account of her asthma in many years.  Only 
rarely did she wake up congested at night; she used her 
inhalers as needed.  She was on daily Albuterol nebulizer 
treatment twice a day, and she supplemented this with an 
intermittent metered dose inhaler of Albuterol and very 
rarely Atrovent.  She reported that she had been on inhaled 
steroids in the form of AeroBid, but because it mostly 
affected her voice and she was in a counseling line of work, 
she had not been regular in using her inhaled steroids.  It 
was noted that the veteran was not really limited physically 
by her asthma unless she pushed her exercises to a heavy 
level.  Pulmonary function testing showed pre-dilator FEV-1 
was 78 percent of predicted value and post-dilator FEV-1 was 
82 percent of predicted value.  The FEV-1/FVC was 76 percent 
of predicted value pre-dilator and 80 percent of predicted 
value post-dilator.  The examiner diagnosed mild asthma with 
good response post-dilator and mild chronic bronchitis.  (A 
March 2005 VA examination report lists the veteran's 
medications.  The veteran was noted to only be on Albuterol.) 

Legal Criteria

Under the criteria in effect prior to October 7, 1996, a 10 
percent rating is assigned for mild asthma, with paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating is assigned 
for moderate asthma, with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating is assigned 
for severe asthma, with frequent attacks (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor must be precluded.  A 100 percent rating is assigned 
for pronounced asthma, with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  A note to the code provides that in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Code 6602 (1996).

Under the criteria which became effective October 7, 1996, a 
10 percent rating is assigned where pulmonary function 
testing reveal that FEV-1 is 71 to 80 percent predicted; FEV-
1/FVC is 71 to 80 percent; or intermittent inhalational or 
oral bronchodilator therapy.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted; FEV-1/FVC 
of 56 to 70 percent; daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for FEV-1 of 40 
to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; at 
least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for FEV-1 less than 40 
percent predicted; FEV-1/FVC less than 40 percent; more than 
one attack per week with episodes of respiratory failure; or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  A note to 
the code provides that in the absence of clinical findings of 
asthma at the time of examination, a verified history of 
asthmatic attacks must be of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2006).

Analysis

Beginning February 23, 1996, to October 6, 1996

The medical evidence of record does not document that the 
veteran experienced frequent attacks of asthma during this 
period.  While the veteran complained of shortness of breath 
in connection with climbing stairs and exposure to certain 
irritants, moderate dyspnea on exertion is already 
contemplated in a 30 percent rating.  In addition, the 
examiner did not report that the veteran exhibited marked 
dyspnea on examination.  Thus, the veteran is not entitled to 
a rating in excess of 30 percent under the old rating 
criteria.

Beginning October 7, 1996

The April 1998 and April 2000 VA examination reports and 
November 2000 VA treatment record show that pulmonary 
function tests included no post-bronchodilator testing; 
however, the values reported for pre-bronchodilator FEV-1 (of 
76.6 and 85 percent predicted) and FEV-1/FVC (of 83 percent 
predicted) were similar to the pre-bronchodilator values 
reported in the May 2005 VA examination report (FEV-1 of 78 
percent predicted and FEV-1/FVC of 76 percent predicted).  At 
that time, pulmonary function testing revealed FEV-1 of 82 
percent predicted after bronchodilator and FEV-1/FVC of 80 
percent predicted after bronchodilator.  Thus, the results of 
the May 2005 pulmonary function test show that the veteran's 
asthma is not productive of FEV-1 and FEV-1/FVC values that 
fall within the criteria for a 60 percent rating under the 
revised rating criteria.

In addition, while VA treatment records show that the veteran 
has a history significant for treatment of her asthma with 
systemic corticosteroids (Prednisone, Triamcinolone, and 
AeroBid), she is not currently undertaking yearly 
intermittent courses of this type of therapy.  In addition, 
the evidence does not show that she must undergo monthly 
visits to a physician for required care of exacerbations of 
her asthma.  Indeed, the May 2005 VA examiner described that 
the veteran's asthma as mild.  Therefore, the Board finds 
that the veteran is not entitled to a rating in excess of 30 
percent under the revised rating criteria. 

V.  Other Considerations

The Board has considered whether there is any other schedular 
basis for granting a higher rating but has found none.  The 
Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for her service-
connected varicose veins or asthma, and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.

VI.  TDIU
  
A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
her education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2006).

Where these percentage requirements are not met, entitlement 
to the benefits on an extra-schedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability. 38 C.F.R. §§ 3.321(b), 4.16(b) (2006).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The veteran filed her claim of entitlement to a TDIU in 
August 1996.  The Board notes that VA regulations regarding 
the total disability ratings for compensation based on 
unemployability of the individual were revised on November 7, 
1996, which is during the relevant time period at issue.  
There, however, was no substantive change pertinent to the 
issue currently on appeal that requires separate analysis 
under the old and revised regulations.  See 38 C.F.R. 
§ 4.16(c) (1996). 

The veteran's service-connected disabilities are as follows:  
post-traumatic stress disorder, rated as 70 percent 
disabling; varicose veins of the right and left legs, each 
rated as 20 percent disabling; and asthma, rated as 30 
percent disabling.  She has a combined disability rating of 
90 percent.  Thus, she meets the minimum schedular criteria 
for a total rating based on unemployability as required by 38 
C.F.R. § 4.16(a) (2006).  A March 2005 VA examination report, 
however, shows that the veteran reported that she worked 40 
to 60 hours a week.  A May 2005 VA examination report shows 
that she reported that she was currently employed as a child 
counselor.  The May 2005 VA examiner also concluded that the 
veteran was able to work without any significant limitations 
related either to her asthma or varicose veins.  Thus, the 
evidence fails to show that the veteran's service-connected 
disabilities in combination are sufficient to preclude the 
veteran from obtaining or maintaining substantially gainful 
employment.  

        (CONTINUED ON NEXT PAGE)






ORDER

A rating in excess of 30 percent for varicose veins of the 
legs prior to January 12, 1998, is denied. 

A rating in excess of 20 percent for varicose veins of the 
right leg beginning January 12, 1998, is denied.

A rating in excess of 20 percent for varicose veins of the 
left leg beginning January 12, 1998, is denied.

A rating in excess of 30 percent for asthma is denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


